Citation Nr: 1526324	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for right hand paresthesia. 

4.  Entitlement to service connection for cervicalgia.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to an initial compensable evaluation for right ankle strain prior to August 12, 2014.  

8.  Entitlement to an evaluation in excess of 10 percent for right ankle strain from August 12, 2014.  

9.  Entitlement to an initial compensable evaluation for left ankle strain prior to August 12, 2014.  

10.  Entitlement to an evaluation in excess of 10 percent for left ankle strain from August 12, 2014.  

11.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to August 12, 2014.  

12.  Entitlement to an evaluation in excess of 50 percent for bilateral pes planus from August 12, 2014.  

13.  Entitlement to an initial compensable evaluation for right hallux valgus.  

14.  Entitlement to an initial compensable evaluation for left hallux valgus.  

15.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the course of this appeal, the evaluations of the Veteran's bilateral pes planus, right ankle strain and left ankle strain were increased to 50 percent, 10 percent, and 10 percent respectively.  Each of these increases was effective from August 12, 2014.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the increased evaluations are less than 100 percent and do not include the entire period on appeal, these matters remain on appeal to the Board.  The issues, however, have been characterized to reflect the recently increased ratings on the first page of this decision and listed separately by the dates of the ratings for the sake of convenience. 


FINDINGS OF FACT

1.  A chronic right knee disability was not shown in service, and there is no post-service diagnosis of a right knee disability by a competent medical professional.  

2.  A chronic left knee disability was not shown in service, and there is no post-service diagnosis of a left knee disability by a competent medical professional.  

3.  A chronic neurological disability of the right hand was not shown in service, and there is no post-service diagnosis of a neurological disability of the right hand by a competent medical professional.  

4.  A chronic neck disability was not shown in service, and there is no post-service diagnosis of cervicalgia or any other neck disability by a competent medical professional.

5.  A chronic left shoulder disability was not shown in service, and there is no post-service diagnosis of a chronic left shoulder disability by a competent medical professional.

6.  A chronic low back disability was not shown in service, and there is no post-service diagnosis of a chronic low back disability by a competent medical professional.

7.  The Veteran's right ankle strain symptomatology was not productive of moderate limitation at any time before August 12, 2014.  

8.  The Veteran's right ankle strain symptomatology has been productive of no more than moderate limitation from August 12, 2014.  

9.  The Veteran's left ankle strain symptomatology was not productive of moderate limitation at any time before August 12, 2014.  

10. The Veteran's left ankle strain symptomatology has been productive of no more than moderate limitation from August 12, 2014.  

11. The Veteran's bilateral pes planus was productive of no more than mild symptoms at all times prior to August 12, 2014.  

12. The Veteran's bilateral pes planus has been productive of pronounced symptomatology since August 12, 2014.  

13. The Veteran's right hallux valgus was asymptomatic in October 2010, and there is no subsequent evidence that he has undergone surgical resection of the metatarsal head or has severe symptoms that are the equivalent to amputation of the great toe.  

14. The Veteran's left hallux valgus was asymptomatic in October 2010, and there is no subsequent evidence that he has undergone surgical resection of the metatarsal head or has severe symptoms that are the equivalent to amputation of the great toe.  

15. The Veteran's service-connected disabilities include a 50 percent rating for bilateral pes planus; 10 percent rating for right ankle strain; 10 percent rating for left ankle strain; zero percent rating for right hallux valgus; and zero percent rating for left hallux valgus.  Her combined evaluation is 70 percent disabling.  

16. Medical evidence demonstrates that the Veteran's service connected disabilities prevent her from being employed in a position that requires prolonged standing or walking, but they do not prevent her from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for entitlement to service connection for right hand paresthesia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for entitlement to service connection for cervicalgia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

6.  The criteria for entitlement to service connection for a chronic low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  

7.  The criteria for entitlement to an initial compensable evaluation for right ankle strain prior to August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Codes 5270, 5271, 5272, 5273, 5274 (2014). 

8.  The criteria for entitlement to an evaluation in excess of 10 percent for right ankle strain from August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Codes 5270, 5271, 5272, 5273, 5274 (2014). 

9.  The criteria for entitlement to an initial compensable evaluation for left ankle strain prior to August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Codes 5270, 5271, 5272, 5273, 5274 (2014). 

10.  The criteria for entitlement to an evaluation in excess of 10 percent for left ankle strain from August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.71a, Codes 5270, 5271, 5272, 5273, 5274 (2014). 

11.  The criteria for entitlement to an initial compensable evaluation for bilateral pes planus prior to August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Codes 5276, 5277, 5278, 5283, 5284 (2014).  

12.  The criteria for entitlement to an evaluation in excess of 50 percent for bilateral pes planus from August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Codes 5276, 5277, 5278, 5283, 5284 (2014).  

13.  The criteria for entitlement to an initial compensable evaluation for right hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Code 5280 (2014).  

14.  The criteria for entitlement to an initial compensable evaluation for left hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Code 5280 (2014).  

15.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She returned a signed copy of this notice in March 2010.  It was provided to the Veteran prior to the initial adjudication of her claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's VA treatment records have been obtained.  She has been asked to identify any pertinent private medical records but has failed to do so.  A July 2014 letter and an August 2014 letter requested that she send any records related to her claimed conditions, or provide permission for VA to obtain them on her behalf.  It was also requested that she identify the time and place of any treatment received from VA.  The Veteran asked for an extra 30 days in which to send evidence, but did not respond any further.  The Board concludes there is no indication the Veteran receives either VA or private treatment for any of her disabilities, including those for which she claims service connection.  

The Veteran has been afforded two VA examinations.  The first examination was conducted in October 2010 for all claimed disabilities.  The claims folder was not provided to the examiner.  However, given that there is no evidence of any post service treatment for the disabilities for which the Veteran seeks service connection, the Board observes that the only records in existence would have been her service treatment records.  These do not appear to have been provided to the examiner either, but the Veteran did provide an accurate history of her inservice treatment to the examiner.  The examiner then failed to find a current disability for her claimed knees, shoulder, low back, right hand, and cervicalgia disabilities, and this was the basis for the denial of service connection.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008).  Given the accurate history provided by the Veteran, and given that the presence of service treatment records would have no affect on whether or not the Veteran has a current disability, the Board finds that the failure to provide the service treatment records to the examiner was harmless error, and an additional examination for the claimed service connected disabilities is not required.  

The second VA examination was conducted in August 2014 for all disabilities for which service connection has been established.  The examiner reviewed all records, and the examination addressed all required rating criteria.  The Veteran has declined her right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.



Service Connection

The Veteran contends that she has developed many chronic disabilities as a result of active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's claimed disabilities are listed in this regulation.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Knees

The Veteran argues that she has chronic knee disabilities due to service, which she attributes to running during advanced physical training. 

The Veteran was seen with complaints of pain in the left knee on December 1, 2009.  On examination there were no findings specific to the knees.  The assessment was overuse syndrome, without specifying which joints were included.  

A treatment note dated December 7, 2009, states the motion of both knees was normal.  The right leg had tenderness localized distally in the tibial shaft.  These findings were repeated in a January 11, 2010 treatment note.  

A January 28, 2010 treatment notes shows that the Veteran was seen in order to undergo a separation examination.  Assessments included cervicalgia, joint pain located in the left shoulder, lumbago, and tingling (paresthesia).  Knee problems were not noted.  

On February 16, 2010, a bone scan resulted in an impression of a mild shin splint of the left tibia.  A treatment note dated February 17, 2010, once again showed normal motion of both knees with tenderness localized distally in the right tibial shaft.  

After discharge, the Veteran was afforded a VA examination of all her claimed disabilities in October 2010.  The examiner noted that the Veteran's disability had been claimed as tendonitis of the right anterior tibia but clarified by the Veteran as left knee tendonitis with no problem of the right knee.  She said that her problem began in December 2009 with the gradual onset of intermittent left lower anterior knee pain after each run during advanced physical training.  The Veteran was told that she had overuse syndrome.  There were no complications and no current symptoms.  She denied all left knee symptoms and any right knee problems.  On examination there was a prominent fat pad of the lower anterior knee bilaterally but the examination was otherwise normal.  X-ray studies of both knees resulted in the impression of no osseous abnormality.  The diagnosis was left knee strain per the Veteran's reported history, resolved.  The examiner added that there was no right or left knee pathology or functional impairment on the current examination or X-ray studies.  

The Board finds that entitlement to service connection for disabilities of the right and left knee is not supported by the evidence.  Although the service treatment records confirm that the Veteran reported left knee pain, these records are also negative for a diagnosis or finding that would represent a chronic knee disability.  Moreover, the post service medical evidence does not show that the Veteran currently has a knee disability.  The October 2010 VA examination found that both knees were normal and without functional impairment, and no abnormality was shown on X-ray study.  

The Board recognizes the Veteran's sincere belief that she is entitled to service connection for knee disabilities, and notes that she is competent to report knee pain; however, her own reports state that her symptoms are not constant.  Furthermore, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran is not competent to provide evidence as to more complex medical questions such as the presence of a chronic orthopedic disability, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The October 2010 VA examiner considered the Veteran's medical history and reported symptoms, and then determined that she does not have a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran does not have a current disability of the right or left knee, service connection is not warranted.  

Right Hand

The Veteran reported numbness of the right hand on active duty and states she still has occasional numbness and tingling.  

A January 7, 2010 service treatment record states that a neurological examination was normal.  

At the October 2010 VA examination, the Veteran did not have any decrease in strength or dexterity of her right hand.  She reported an infrequent tingling sensation of the right ring finger and little finger.  This had occurred about three or four times that year.  There was no numbness or loss of coordination.  The hands were normal on examination with no impairment of strength or dexterity, and a neurovascular examination was intact.  A neurological examination was negative for evidence of motor or sensory loss.  The examiner did not enter a diagnosis for the Veteran's claimed disability.  There are no other post-service medical records to show treatment or a diagnosis of the claimed right hand disability. 

The Board finds that entitlement to service connection for right hand paresthesia is not warranted.  The Veteran is competent to report that she experiences tingling and numbness three or four times a year; however, she is not competent to attribute these sensations to a chronic disability.  The service treatment records do not have a diagnosis of a chronic neurological disability of the right hand, the October 2010 VA examination was negative for such a disability, and there is no other competent post service evidence to confirm the existence of this disability.  In the absence of a current diagnosis, the claim must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

Cervicalgia

A January 7, 2010 service treatment record states that the neck appeared normal, with no pain or decrease in suppleness.  A neurological examination was normal.  

On February 9, 2010, the Veteran's neck once again appeared normal without pain or decrease in suppleness.  The neurological examination was normal.  

A February 17, 2010 problem list included cervicalgia.  

On March 9, 2010 examination, the Veteran did not have any neck symptoms and the examination was normal.  

At the October 2010 VA examination, the Veteran was noted to have a history of left shoulder cervicalgia.  She clarified this as left shoulder pain and denied having pain or problems with her neck.  On examination, there was no palpable neck tenderness, spasm, pain, or guarding with range of motion.  The examiner concluded that there was no pathology or functional impairment of the cervical spine.  The impression on X-ray study was a normal cervical spine series. 

The Board finds that entitlement to service connection for cervicalgia is not warranted.  The service treatment records do not have a diagnosis of a chronic neck disability.  The Veteran is competent to report her symptoms, but she told the October 2010 examiner that she did not have a neck problem.  This examination was negative for such a disability, and there is no other competent post service evidence to confirm the existence of this disability.  In the absence of a current diagnosis, the claim must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

Left Shoulder

The Veteran further notes that she was seen for left shoulder pain in service, and says that she continues to experience left shoulder pain if she carries heavy items such as a book bag over that shoulder.  

Service treatment records show the Veteran was seen with, in relevant part, complaints of pain in the left shoulder on December 1, 2009.  There were no findings specific to the shoulder.  The assessment was overuse syndrome, without specifying which joints were included.  

A February 17, 2010 problem list continued to include joint pain localized in the shoulder.  

At the October 2010 VA examination, the Veteran reported intermittent left shoulder pain and stiffness.  She said that during service, she started having an intermittent burning, stabbing pain over the left shoulder blade when wearing heavy ruck sacks on training marches.  The pain would resolve when the sack was removed.  She might fell stiffness in the shoulder but there was no radiation into the arm and no associated neck pain.  She denied any history of trauma or injury to the left shoulder.  Currently, she would experience the same left shoulder pain if she wore her heavy book bag.  Otherwise she did not have a problem.  The left shoulder was normal on examination with no deformities, point tenderness, muscle atrophy, weakness, functional impairment or guarding with range of motion.  The examiner entered a diagnosis of left shoulder muscle strain, resolved.  There was no shoulder pathology or functional impairment found on the current examination or X-ray studies.  

Entitlement to service connection for a left shoulder disability is not supported by the evidence.  The Veteran is competent to report that she experiences shoulder pain when wearing her book bag; however, she is not competent to attribute these sensations to a chronic disability.  As previously noted, pain alone without a diagnosed condition is not a disability for which service connection can be awarded.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The service treatment records do not have a diagnosis of a chronic left shoulder disability, the October 2010 VA examination was negative for such a disability, and there is no other competent post service evidence to confirm the existence of this disability.  In the absence of a current diagnosis, the claim must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997). 

Low Back

The Veteran states that she injured her low back in a fall during basic training and argues that she continues to experience back pain as a result of this injury.  

A service treatment record dated October 1, 2009, notes that the Veteran was seen for complaints of lower back pain for the last three days.  The pain was in the right lower back near the sacroiliac joint.  She had fallen two days earlier and had been having pain since that time.  On examination, there was tenderness of the right lower back at the sacroiliac joint.  There were no muscle spasms and no visible abnormalities.  The assessment was a backache.  

The Veteran was seen for complaints of back pain on February 9, 2010.  She said that low back pain had been present for the past week, and that she had suffered intermittent low back pain since her fall four months earlier.  On examination, flexion of the thoracolumbar spine was abnormal due to pain.  Range of motion was normal in all other movements.  Muscle spasms were exhibited but the remainder of the examination was normal.  An X-ray study obtained at this time was negative.  

A February 17, 2010 problem list continued to include backache.  

At the October 2010 VA examination, the Veteran gave a history of an injury to her low back that occurred when she fell from a rope bridge.  She was caught by spotters on the ground but still sustained a twisting injury to her low back.  She was treated with muscle relaxant, pain relief medication, and light duty.  The Veteran did not sustain any other trauma or injury during service, but was seen on several occasions for low back pain prior to discharge.  On examination, there were no abnormalities of the spinal muscles.  Straight leg testing was normal, and the Veteran denied radiation of pain to the buttocks or legs.  She reported her condition had improved, and her back only bothered her after cleaning the house, playing with her dogs, or other activities with bending.  The spine was normal to appearance, and there was no tenderness or muscle spasm.  An X-ray study showed a normal lumbar spine series.  The diagnosis was remote lumbar strain, resolved.  The examiner added that there was no pathology or functional impairment of the lumbar spine on the examination or X-ray studies.  

Once again, the Board finds that entitlement to service connection for a low back disability is not supported on the basis that there is no diagnosis of a current disability.  The service treatment records confirm that the Veteran sustained a low back injury, received treatment, and continued to report occasional back pain until separation.  The service treatment records, however, do not contain a diagnosis of a chronic low back disability.  More importantly, the post service medical evidence does not show that the Veteran currently has a low back disability.  The October 2010 VA examiner diagnosed that the Veteran's lumbar strain had resolved, and found that the low back was normal and without functional impairment.  No abnormality was shown on X-ray study.  

The Board recognizes the Veteran's sincere belief that she is entitled to service connection for a low back disability, and notes that she is competent to report back pain.  Her own reports, however, state that her symptoms are not constant.  Furthermore, pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran is not competent to provide evidence as to more complex medical questions such as the presence of a chronic orthopedic disability, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The October 2010 VA examiner considered an accurate version of the Veteran's medical history and reported symptoms, and then determined that she does not have a current disability. 

As previously noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  As the Veteran does not have a current disability of the low back, service connection is not warranted.  




Increased Evaluations

The Veteran contends that the initial evaluations assigned to her service connected disabilities are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Ankle Strain

Entitlement to service connection for right ankle strain and left ankle strain was granted in the May 2011 rating decision on appeal.  A zero percent evaluation was assigned for each of these disabilities, effective from March 20, 2010.  This evaluation remained in effect until an October 2014 rating decision increased the evaluation for each ankle to the current 10 percent evaluation, effective from August 12, 2014.  

The rating code does not include a listing for ankle strain.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The Veteran's ankle strain is evaluated under the rating criteria for limitation of motion of the ankle.  Under this rating code, moderate limitation receives a 10 percent evaluation, and marked limitation receives a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

At the October 2010 VA examination, the Veteran reported intermittent bilateral ankle swelling and pain.  On examination, there was no joint laxity or acute abnormal findings on examination or X-ray.  For the right ankle, dorsiflexion was from zero to 16 degrees and plantar flexion was from zero to 46 degrees.  Dorsiflexion was zero to 19 degrees and plantar flexion was zero to 49 degrees on the left.  There was no objective evidence of pain on motion and no additional limitation with repetitive motion.  There was no ankylosis of the ankles.  X-ray studies of both ankles found that there was no osseous abnormality.  

The only other medical evidence for consideration is the report of an August 12, 2014 VA examination.  The Veteran's record was reviewed by the examiner.  She was noted to have diagnoses of Achilles tendinitis for each ankle.  The Veteran said that she continued to experience pain and swelling in both of her ankles, with her right ankle having the worst symptoms.  She described her daily right ankle pain as 7 or 8/10.  On the left ankle it was 6 or 7/10.  This would increase to a 9 during flare-ups.  On examination, the right ankle had plantar flexion to 50 degrees, with pain at 45 degrees or greater.  Dorsiflexion was to 15 degrees, which is also where her pain began.  On the left, plantar flexion was to 55 degrees with pain at 45 degrees or greater.  Dorsiflexion was to 15 degrees with pain at 10 degrees.  There was no change in the range of motion after repetitive testing.  The examiner indicated that functional impairment included less movement than normal and pain on movement bilaterally.  Muscle strength was 4/5 bilaterally.  There was no laxity shown on testing, and no ankylosis.  There was also no malunion of the os calcis or astragalus.  The Veteran used ankle braces on a regular basis.  The October 2010 X-ray studies of the ankles were reviewed and described as normal.  The examiner opined that the Veteran would have at least a 5 degree change in right plantar flexion, a 10 degree change in left plantar flexion, and a 5 degree change in left ankle dorsiflexion with a significant flare-up or repeated use.  

The Board finds that entitlement to an initial 10 percent evaluation is not warranted for either ankle prior to August 12, 2014.  The October 2010 VA examination shows that the Veteran retained full or nearly full range of motion of each ankle, with no significant change on repetitive motion.  The Veteran is competent to report her symptoms such as pain, but at this time she described her pain as only intermittent, and there was no objective evidence of pain on examination.  The Veteran's symptoms did not more nearly resemble moderate limitation of motion of either ankle at any point prior to August 12, 2014, even with consideration of additional impairment due to pain, weakness, fatigability or incoordination.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5271.  Entitlement to an increased evaluation under other potentially applicable rating codes has been considered, but without evidence of ankylosis of the ankle or malunion of the os calcis or astragalus, none of these codes are appropriate.  38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 5274.  

The Board also finds that entitlement to an evaluation in excess of 10 percent from August 12, 2014 is not demonstrated for either ankle.  The August 2014 examiner notes that the Veteran would have additional impairment on flare-ups, but even after taking this additional impairment into account the Board observes that she retains complete plantar flexion and at least half dorsiflexion for each ankle.  This is not analogous to the marked limitation of motion required for a 20 percent evaluation.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5271.  Once again, entitlement to an increased evaluation under other potentially applicable rating codes has been considered, but the necessary symptomatology has not been shown.  38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 5274.  

Bilateral Pes Planus

Entitlement to service connection for bilateral pes planus was granted in the May 2011 rating decision on appeal.  A zero percent evaluation was assigned, effective from March 20, 2010.  The current 50 percent evaluation was assigned by the October 2014 rating decision, effective from August 12, 2014.  

The Veteran's bilateral pes planus is evaluated by analogy to the rating code for acquired flatfoot.  Pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances is evaluated as 50 percent disabling for bilateral and 30 percent disabling for unilateral flatfoot.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities is evaluated as 30 percent disabling for bilateral flatfoot and 20 percent disabling for unilateral flatfoot.  Moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis and pain on manipulation and use of the feet is evaluated as 10 percent for bilateral or unilateral flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5276.  

At the October 2010 VA examination, the Veteran reported a history of recurrent pain in her arches during advance physical training while on active duty.  Her bilateral foot pain was much improved since discharge.  The Veteran reported she might feel it with walking around for several hours.  She did not have swelling, redness, calluses, or skin lesions.  Relieving factors included soaks, elevation, and wearing inner soles.  The examiner's summary of the Veteran's problems included bilateral pes planus, symptomatic only with extended walking for several hours.  There was no evidence of plantar fasciitis on examination, and no effects on the Veteran's daily activities.  

The Board finds that the October 2010 symptomatology does not support entitlement to a compensable evaluation at any point prior to August 12, 2014.  There was no report of a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  The Veteran experienced symptoms only after walking for several hours, and these were relieved at least in part by wearing insoles.  The Board finds that this symptomatology more nearly resembles that of the mild flatfoot which merits continuation of the zero percent evaluation that was originally assigned.  38 C.F.R. §§ 4.7, 4.71a, Code 5276.  Consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not appropriate, as this rating code does not involve limitation of motion.  The Board has considered other potentially applicable rating codes, but there are none appropriate that more nearly describe the Veteran's symptomatology.  See 38 C.F.R. § 4.71a, Code 5277, 5278, 5283, 5284.  

Turning to the period beginning August 12, 2014, the 50 percent evaluation assigned from that date is the highest available under the rating code for flatfoot.  38 C.F.R. § 4.71a, Code 5276.  The Board has considered whether or not a higher evaluation is available under other rating criteria, but none of the potentially applicable rating codes provides for an evaluation higher than 50 percent.  38 C.F.R. § 4.71a, Code 5277, 5278, 5283, 5284.  The August 2014 examiner opined that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis, so loss of use of the feet has not been shown and special monthly compensation is not warranted.  38 C.F.R. § 3.350(a)(2).  Therefore, no additional discussion regarding entitlement to an evaluation in excess of 50 percent is required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

Hallux Valgus

Entitlement to service connection for right hallux valgus and left hallux valgus was granted in the May 2011 rating decision on appeal.  A zero percent evaluation was assigned, effective from March 20, 2010.  This evaluation remains in effect. 

The rating criteria for unilateral hallux valgus states that a 10 percent evaluation is warranted when there has been surgery with resection of the metatarsal head, or when it is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.72, Code 5280.  

At the October 2010 VA examination, the Veteran described being told that she had bilateral bunions during active service.  She attributed this to wearing military boots, as she was having pain medial to the first metatarsal phalangeal joints of both feet.  Her pain was relieved after changing to better fitting boots.  The Veteran reported that she had experienced no further pain of her bunions since discharge.  She denied swelling, pain, and redness.  X-ray studies revealed mild hallux valgus deformity of the right foot and minimal hallux valgus deformity of the left foot.  The diagnosis was bilateral hallux valgus, minimal, and currently asymptomatic.  

The August 12, 2014 VA examination reports no history of surgery to either of the Veteran's metatarsal heads.  Although the Veteran reported many complaints and symptoms involving bilateral foot pain, there were no complaints of pain or symptoms specifically involving either great toe on this examination. 

The Board finds that entitlement to a compensable evaluation for either right hallux valgus or left hallux valgus is not demonstrated.  The Veteran has not undergone resection of either metatarsal head.  Furthermore, as there is no evidence of complaints of pain or other symptoms that specifically involve either great toe, it cannot be said that the Veteran has severe hallux valgus of either foot.  The criteria for a compensable rating have not been met, and the zero percent evaluation remains appropriate for each foot.  38 C.F.R. §§ 4.31, 4.72, Code 5280.  Consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not appropriate, as this rating code does not involve limitation of motion.  

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate for any of the Veteran's service connected disabilities, even after considering that the ankle disabilities and pes planus were rated by analogy.  The ankle symptoms include pain, swelling, and limitation of motion.  Although the scheduler criteria address only the limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 were considered, and these specifically address symptoms such as pain and swelling.  The symptoms attributable to pes planus and hallux valgus are all included in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  The Veteran is unable to be employed in positions that require prolonged standing or walking, but this does not equate to marked interference.  She has not been hospitalized for her disabilities.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The issue of entitlement to TDIU was raised by the Veteran during the course of the appeal.  It was addressed in the most recent supplemental statement of the case, and is considered a component of her claims for increased evaluations.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part §§ 3.340, 4.16(a).  A total rating, however, based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The Veteran currently has a 50 percent evaluation for her bilateral pes planus, and a combined 70 percent evaluation for all her service-connected disabilities.  She meets the schedular criteria for TDIU consideration.  38 C.F.R. § 4.16(a).  

The record shows that the Veteran is currently unemployed.  All of the Veteran's service connected disabilities involve her ankles or feet.  Although the August 2014 VA examiner did not provide an opinion that expressly addressed the combined impact of the Veteran's disabilities, he essentially addressed this matter when discussing the impact of her ankle disabilities and her foot disabilities on her ability to work.  On both occasions, he noted that the Veteran said she was unable to work in positions that involve prolonged standing or walking secondary to her "bilateral foot" condition or pain.  

Based on this assessment, the Board finds that the criteria for TDIU have not been met.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation.  Although she is unemployed, the Board notes that unemployed and unemployable are not synonymous.  The August 2014 examination does demonstrate that the Veteran is unable to work in positions that involve prolonged standing or walking.  However, not all gainful occupations require prolonged standing or walking, and the evidence does not show that the Veteran's service connected disabilities preclude all other forms of employment.  Entitlement to TDIU is not demonstrated.  


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for right hand paresthesia is denied. 

Entitlement to service connection for cervicalgia is denied. 

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to an initial compensable evaluation for right ankle strain prior to August 12, 2014, is denied. 

Entitlement to an evaluation in excess of 10 percent for right ankle strain from August 12, 2014, is denied. 

Entitlement to an initial compensable evaluation for left ankle strain prior to August 12, 2014, is denied. 

Entitlement to an evaluation in excess of 10 percent for left ankle strain from August 12, 2014, is denied. 

Entitlement to an initial compensable evaluation for bilateral pes planus prior to August 12, 2014, is denied. 

Entitlement to an evaluation in excess of 50 percent for bilateral pes planus from August 12, 2014, is denied. 

Entitlement to an initial compensable evaluation for right hallux valgus is denied. 

Entitlement to an initial compensable evaluation for left hallux valgus is denied. 

Entitlement to TDIU is denied. 



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


